EXHIBIT 10.50 LITTELFUSE, INC. SUPPLEMENTAL RETIREMENT AND SAVINGS PLAN ( Restated effective January1, 2017 ) PREAMBLE The Littelfuse, Inc. Supplemental Retirement and Savings Plan (the “ Plan ”) sets forth the terms and conditions for a nonqualified retirement benefit to be paid by Littelfuse, Inc. (the “ Company ”) to Participants and for certain base salary amounts to be deferred under the Plan by the Participants. The purpose of the Plan is to reward each Participant for his/her service and commitment to the Company and to provide an incentive for the Participant to continue his/her service with the Company into the future. The Plan is intended to, and shall be interpreted to, comply in all respects with Code Section 409A and those provisions of ERISA applicable to an unfunded plan maintained primarily to provide deferred compensation benefits for a “select group of management or highly compensated employees.” ARTICLE 1 DEFINITIONS “ Account ” means the bookkeeping account, including each Plan Year Subaccount and any subaccounts thereunder, as established for the Participant under this Plan pursuant to Article 4. “ Beneficiary ” or “ Beneficiaries ” means the person, persons or entity designated to receive a Participant’s Accounts following the Participant’s death, as described in Section 7.1. “ Board ” means the Board of Directors of the Company. “Change in Control” means any of the following events: (a) Change in Ownership . The acquisition by any individual, entity or group (a “ Person ”) of ownership of stock of the Company that, together with stock held by such Person, constitutes more than 50% of the total fair market value or total voting power of the stock of the Company. However, if any Person is considered to own more than 50% of the total fair market value or total voting power of the stock of the Company, the acquisition of additional stock by the same Person is not considered to cause a change in ownership of the Company (or to cause a “Change in Effective Control” of the Company as described below). An increase in the percentage of stock owned by any one Person as a result of a transaction in which the Company acquires its stock in exchange for property will be treated as an acquisition of stock for purposes of this paragraph. This paragraph applies only when there is a transfer of stock of the Company (or issuance of stock of the Company) and stock in the Company remains outstanding after the transaction. (b) Change in Effective Control . (i) The acquisition by any Person, during the 12-month period ending on the date of the most recent acquisition by such Person, of ownership of stock of the Company possessing 30% or more of the total voting power of the stock of the Company; or (ii) the replacement of a majority of members of the Board during any 12-month period by directors whose appointment or election is not endorsed by a majority of the members of such Board prior to the date of the appointment or election. A change in effective control also may occur in any transaction in which either of the two corporations involved in the transaction has a “Change in Ownership” or “Change in Ownership of a Substantial Portion of the Company’s Assets.” If any one Person is considered to effectively control the Company, the acquisition of additional control of the Company by the same Person is not considered to cause a change in the effective control of the Company (or to cause a “Change in Ownership” of the Company as described above). Page 1 (c) Change in Ownership of a Substantial Portion of Assets . The acquisition by any Person, during the 12-month period ending on the date of the most recent acquisition by such Person, of a substantial portion of the assets from the Company that have a total gross fair market value equal to or more than 40% of the total gross fair market value of all of the assets of the Company immediately prior to such acquisition(s). For this purpose, “ gross fair market value ” means the value of the assets of the Company, or the value of the assets being disposed of, determined without regard to any liabilities associated with such assets. In the event of any conflict between the definition contained in this Section and the definition of “Change in Control” as defined in Code Section 409A, Code Section 409A will govern. No Change in Control will be deemed to have occurred in the event of a transfer to an entity that is controlled by the shareholders of the transferring corporation immediately after the transfer, within the meaning of Treasury Regulations Section 1.409A-3(i)(5)(vii)(B). “ Code ” means the Internal Revenue Code of 1986, as amended, as interpreted by Treasury regulations and formal guidance issued thereunder. “ Committee ” means the Company’s Retirement Plan Committee (or if none, the Board). “ Company Contributions ” means amounts the Company contributes or credits, pursuant to Section 3.2, to the Participant’s Accounts under the Plan, including Discretionary Contributions, 60 Point Group Contributions, Discretionary Matching Contributions and Safe Harbor Enhanced Matching Contributions, but not including Deferrals. “ Company 401(k) Plan ” means the Littelfuse, Inc. 401(k) Retirement and Savings Plan, as it may be amended from time to time. “ Compensation ” is based upon the following "Compensation" definitions used under the Company 401(k) Plan, but determined after disregarding any annual limitation prescribed by Code Section 401(a)(17) and including Elective Deferrals made under the Company 401(k) Plan (as defined therein); provided that if Compensation is payable after the last day of the Plan Year, but is Compensation for the Participant’s services during the final payroll period (within the meaning of Code Section 3401(b)) that contains the last day of the Plan Year, the Compensation is treated for purposes of computing Deferrals and Employer Contributions as Compensation for the Plan Year in which the payroll period commenced (this paragraph does not apply to Compensation for services performed over any period other than the final payroll period as described herein, including an annual bonus): Page 2 Contribution Type 401(k) Plan "Compensation" Definition Deferrals Discretionary Matching Safe Harbor Enhanced Matching Same as used to determine Elective Deferrals” Discretionary Contribution 60 Point Group Contribution Same as used to determine Discretionary Nonelective Contributions “ Deferrals ” means elective deferrals that the Participant elects, pursuant to Section 3.1, to have deducted from his/her Compensation and credited to the applicable Plan Year Subaccount under the Plan. “ Disability ” means an impairment of a Participant that has been determined to qualify as a “Disability” under the Company 401(k) Plan. “ Earnings ” means the notional gains and losses credited on the Participant’s Accounts, which are based on the gains and losses of the Investment Fund alternatives selected by the Participant. “ Effective Date ” means the original date the Plan took effect, which was January 1, 2010. “
